Citation Nr: 1126313	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

In April 2011, the appellant testified at a videoconference hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of entitlement to TDIU.  The Board finds that additional development is needed prior to deciding the appellant's claim.  

At the videoconference hearing of April 2011, the appellant testified that he had previously applied for Vocational Rehabilitation and had been denied.  A Vocational Rehabilitation folder is not of record.  This folder may contain evidence relevant to the claim for TDIU and should be associated with the claim file prior to deciding the appellant's claim.  

Moreover, VA outpatient treatment records of April 2011 submitted by the appellant, contain a handwritten note stating the appellant had a follow up appointment for a cystoscopy at the end of April 2011.  Consequently, it appears there are outstanding VA outpatient treatment records which must be obtained and associated with the claim file.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420- 21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The appellant submitted a claim for TDIU in February 2009, at the time, he reported he became too disabled to work as of May 2000.  However, at the videoconference hearing of April 2011, he testified he had worked on and off since then.  A complete employment history is necessary prior to deciding the claim.

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the Court specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service-connected disability had on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.  The appellant has not been afforded a VA examination to determine the effect of his service connected acromioclavicular separation of the right shoulder.  An examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claim file the Vocational Rehabilitation folder.  If the same is not available it should so be stated clearly on the record and the reason for its unavailability should be noted.  

2.  The RO should request that the appellant submit a complete detailed employment history including the specific dates of employment from May 2000 to the present.

3.  Obtain and associate with the claim file all VA outpatient treatment records from April 2011 to the present.  

4.  After the above developments 1-3 have been completed, the AOJ should schedule the appellant for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities, including lobectomy.  The examination report must include a complete rationale for all opinions and conclusions expressed.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


